Exhibit 99.1 MATERIAL CHANGE REPORT Form 51-102F3 Item 1 Name and Address of Company Kobex Minerals Inc. (“Kobex” or the “Corporation”) Suite 1703, Three Bentall Centre 595 Burrard Street, P.O. Box 49131 Vancouver, British ColumbiaV7X 1J1 Item 2 Date of Material Change The material change occurred on Sept 20, 2013. Item 3 News Release A news release relating to the material change described herein was release by Marketwire on Sept 23, 2013. Item 4 Summary of Material Change The Corporation announced the resignation of Jack Miller as a Director. Item 5 Full Description of Material Change 5.1Full Description of Material Change For a full description of the material change, please refer to the press release of the Corporation dated Sept 23, 2013 attached hereto as Schedule "A". 5.2Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer The name and business number of an executive officer of the Corporation who is knowledgeable about the material change and this report is: Philip du Toit President and Chief Executive Officer Telephone: 647-818-2920 Item 9 Date of Report This report is dated Sept 23, 2013. SCHEDULE “A” NEWS RELEASE Director Resignation Vancouver, BC – September 23, 2013 – Kobex Minerals Inc. (the “Company” or “Kobex”) (TSX-V:KXM, OTCQB: KBXMF) – announces the resignation of Mr. Jack Miller as a Director.The Company wishes to thank Mr. Miller for his contribution to Kobex and wish him well in his future endeavours. For further information, please contact: Kobex Minerals Inc. Phil du Toit, President and CEO Tel:647-818-2920 On behalf of KOBEX MINERALS INC. “Philip du Toit” Philip du Toit, President & CEO NEITHER TSX VENTURE EXCHANGE NOR ITS REGULATION SERVICES PROVIDER (AS THAT TERM IS DEFINED IN POLICIES OF THE TSX VENTURE EXCHANGE) ACCEPTS RESPONSIBILITY FOR THE ADEQUACY OR ACCURACY OF THIS RELEASE.
